11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Cynthia L. Clack,                                 * From the 318th District
                                                    Court of Midland County,
                                                    Trial Court No. FM-47,213.

Vs. No. 11-12-00269-CV                            * May 15, 2014

Larry Wollschlager,                               * Memorandum Opinion by Willson, J.
                                                    (Panel consists of: Wright, C.J.,
                                                    Willson, J., and Bailey, J.)

     Both the opinion and judgment of this court dated December 19, 2013, and entered
in the minutes of this court at Volume 36, page 555 are withdrawn. The opinion and
judgment of this court dated May 15, 2014, are substituted therefor.

                              11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Cynthia L. Clack,                                 * From the 318th District
                                                    Court of Midland County,
                                                    Trial Court No. FM-47,213.

Vs. No. 11-12-00269-CV                            * May 15, 2014

Larry Wollschlager,                               * Memorandum Opinion by Willson, J.
                                                    (Panel consists of: Wright, C.J.,
                                                    Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Cynthia L. Clack.